DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference and reference numerals identified as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Status of Claims 
	Claim(s) 1, 3-9, 11-17 are pending in the application. Claim(s) 2, 10 & 18 have been canceled. The previous rejections under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 4-9, 11, 12, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (US 2008/0097460) in view of Hadfield (US 2010/0258551) in further view of Ichinohe (US 2009/0204122).
As Per Claim 1, Boukhny discloses a container system for heating and storing an intraocular lense to be implanted in an eye [abstract], comprising: 
 a container [Fig. 1, #125] for storing at least one lens pre-loaded in a magazine [Fig. 2, #155; Par. 39, Lines 1-3] wherein the container system [Fig. 1, #100] is configured so as to stand stably [Fig. 1, #100; it can be clearly seen that the container system is standing stably]; and 
wherein the magazine [Fig. 2, #155] together with the lens [Par. 39; “…chamber 155 holds an IOL (lens)…”] are contained in the closed container [Fig. 2, #125] and the magazine is connectable with an injector [Fig. 2, #110] after opening of the container [Fig. 2, #125]
Boukhny does not disclose a heating device integrated in the container.
Hadfield, much like Boukhny, pertains to a contact lens warming apparatus adapted to warm a contact lens. [abstract]
Hadfield discloses a heating device [Fig. 1, #107] integrated in the container [Fig. 1, #105].
Hadfield discloses the benefits of the heating device being integrated in the container in that it avoids otherwise inappropriate heating of the lens which could otherwise damage the lens. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the container as taught by Boukhny in view of the container as taught by Hadfield to further include a heating device integrated in the container to avoid otherwise inappropriate heating of the lens which could otherwise damage the lens. [Par. 27]

Ichinohe, much like Boukhny and Hadfield, pertains to an intraocular lens inserting instrument capable of folding a lens and pressing it by a plunger. [abstract] 
Ichinohe discloses a lid [Fig. 2, #2] configured to open and close the container for introducing an injector into the container. [Par. 57, “…The open/close lid 12 is provided in the lens placing section 5 integrated with or separate from the body 3, and closing the open/close lid 12 after the lens 2 is set fixes the intraocular lens 2 in the lens placing section 5 to allow the injector 1 to be transported, etc….”] 
Ichinohe discloses the benefits of the lids in that allows the lens to be fixed in the placing section to allow the injector to be transported with the lens. [Par. 57] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the container as taught by Boukhny and Hadfield in view of the lid as taught by Ichinohe to further include a lid configured to open and close the container for introducing an injector into the container to allow the lens to be fixed in the placing section to allow the injector to be transported with the lens. [Par. 57]
As Per Claim 4, Bouckhny discloses the heating device is adapted to heat the stored lens to a temperature in a range from about 25°C to 40°C. [Par. 79, Lines 5-8] 
As Per Claim 5, Boukhny discloses the heating device comprises a latent heat storage and/or an electric heating device. [Par. 45, Lines 1-3]
 As Per Claim 6, Boukny discloses the heating device [Fig. 8, #705] is arranged or can be arranged on an outer surface of the container [Fig. 8, #125]. 
 As Per Claim 7, Boukhny discloses the heating device comprises a switch for being activated; and/or 
the heater MUST be at least turned on manually or automatically, or else the heater would never turn on and render the device inoperable.] 
	As Per Claim 8, Boukhny discloses wherein the heating device [Fig. 5, #505] and the container [Fig. 1, #125] are coupled [Fig. 2, #155 & #125; it can be clearly seen that the magazine, in which the heater is contained in, is coupled to the container] or can be coupled to each other in a manner so that the heating device is activatable upon connection or opening of the container. 
As Per Claim 9, Boukhny discloses all limitations of the invention except the heating device [Fig. 5, #505] and a lid of the container or can be coupled to each other so that the heating device is activatable upon opening of the lid [there is nothing disclosed in the reference that would further limit the heating device being coupled to a lid of a container so to be activated upon opening of a lid of the container kit]. 
As Per Claim 11, Boukhny discloses a lower surface of the container has a larger cross section [refer to annotated Fig. 3, #A below] that a central region of a container [refer to annotated Fig. 3, #B below]. 

    PNG
    media_image1.png
    545
    738
    media_image1.png
    Greyscale


As Per Claim 12, Boukhny discloses the container has a preferably planar lower surface [refer to annotated Fig. 3, #A below] and/or an upper sturace inclined relative to the upper surface.

    PNG
    media_image1.png
    545
    738
    media_image1.png
    Greyscale

As Per Claim 14, Boukhny discloses the container has a receptacle area [Fig. 1, #120] for the magazine [Fig. 1, #155] and/or for a portion of the injector substantially conforming to the magazine and/or the portion of the injector. 
As Per Claim 17, Boukhny discloses the heating device [Fig. 5, #505] connectable to the container [Fig. 1, #125] and/or a connection device for the heating device connectable to the container for heating the lens pre-loaded in the magazine within the container. 
Claim(s) 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (US 2008/009460) in view of Hadfield (US 2010/0258551) in further view of Ichinohe (US 2009/0204122) in further view of Cole (US 2008/0033449)
As Per Claim 3, Boukhny discloses all limitations of the invention except the container is pre-filled with a liquid for storing and/or heating the lenses. 
Cole, much like Boukhny, pertains to a lens case for storing an intraocular lens. [abstract] 
Cole discloses the container is pre-filled with a liquid for storing [Par. 58, Lines 9-10] and/or heating the lenses. 
Cole discloses the benefits of the liquid in that it protects and/or preserves the intraocular lenses and/or maintains the intraocular lenses in non-stress or low stress conditions. [Par. 58, Lines 13-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the container as taught by Boukhny to further include the liquid as taught by Cole to further include the container is pre-filled with a liquid for storing and/or heating the lenses to preserve/maintain the lenses. [Par. 58, Lines 13-15] 
As Per Claim 16, Boukhny discloses all limitations of the invention except the container and/or the magazine is/are substantially transparent. 
Cole, much like Boukhny, pertains to a lens case for storing an intraocular lens. [abstract] 

Cole discloses the benefits of the container and/or the magazine being transparent in that it allows visible inspection of the lens case. [Par. 76, Lines 5-8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the container as taught by Boukhny in view of the transparent material as taught by Cole to further include the invention except the container and/or the magazine is/are substantially transparent to allow visible inspection of the lens case. [Par. 76, Lines 5-8]
Claim(s) 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny (US 2008/009460) in view of Hadfield (US 2010/0258551) in further view of Ichinohe (US 2009/0204122) in further view of Nagasaka (US 2007/01680263)
As Per Claim 13, as best understood by the Examiner, Boukhny discloses all limitations of the invention except the container has a preferably substantially planar low surface and/or an upper surface inclined relative to the lower surface. 
Nagasaka, much like Boukhny, pertains to an intraocular lens for injecting a foldable intraocular lens in the eye. [abstract] 
Nagasaka discloses the container has a preferably substantially planar low surface and/or an upper surface inclined [refer to annotated Fig. 1, #A below] relative to the lower surface [Fig. 1, #B below].
Nagasaka discloses the benefits of the inclined upper surface in that it aids in holding the projecting needle. [Par. 42, Lines 1-3]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a container as taught by Boukhny in view of the container as taught by Nagasaka to further 
As Per Claim 15, Boukhny discloses all limitations of the invention except wherein a longitudinal axis (L) of the receptacle area is inclined relative to the lower surface. 
Nagasaka, much like Boukhny, pertains to an intraocular lens for injecting a foldable intraocular lens in the eye. [abstract] 
Nagasaka discloses a longitudinal axis (L) of the receptacle area is inclined [refer to annotated Fig. 1, #A below] relative to the lower surface. [refer to annotated Fig. 1, #B below] 
Nagasaka discloses the benefits of the inclined upper in that it aids in holding the projecting needle. [Par. 42, Lines 1-3]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a container as taught by Boukhny in view of the container as taught by Nagasaka to further include a longitudinal axis (L) of the receptacle area is inclined relative to the lower surface to aid in holding the projecting needle. [Par. 42, Lines 1-3]
Response to Arguments
Applicant's arguments filed 04/24/2020 have been fully considered. The claims as amended have facilitated a new grounds of rejections for the reasons stated above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                     

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726